DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
Applicant first asserts that the prior art does not teach a plurality of database computing platforms, however looking at Bruno fig. 1, we can see that there are multiple data processing computing devices, each with their own data storage, aka database. (Bruno et al. pg. 1 col 1, lines 34-37, “Several companies have thus developed distributed data storage and processing systems on large clusters of thousands of shared-nothing commodity servers”, Bruno pg. 3 col 2, lines 29-31, “As described above, a SCOPE execution plan consists of a DAG of stages that can be scheduled and executed on different machines independent of each other.”).
Next, applicant asserts that Bruno does not teach “referencing tables stored in the corresponding databases of the plurality of database computing platforms”, however the citation given specifically notes that “a new job is submitted to the cluster” (emphasis added), so the query is certainly requesting data from multiple database computing platforms, but furthermore, Bruno teaches where the query is broken up into pieces specifically aimed at being run by a subset of machines, thus showing that the original query directly referenced data on a plurality of machines (Bruno pg. 3 col 2, 
The “monitoring…” aspect was linked with a different citation in the previous office action (from pg. 5 of Bruno, not pg. 4). In the cited quote Bruno makes clear that runtime statistics are being collected from the vertices running the pieces of the job.
Regarding the query optimization Bruno does, the vertices are the database computing platforms, or a plurality of them depending on how the job was allocated. No where in the previous office action does the examiner see where “Microsoft Online Services” was claimed to be the “plurality of database computing platforms”. Indeed, the service is the name for the entire system, including the job manager and all of the database computing platforms, as well as the functions used between them all. 
Bruno also clearly shows optimizations occurring at the node levels, as shown by (Bruno et al. pg. 3 col 2, lines 8-14, “Figure 2(c) shows the output from the optimizer, which defines specific implemen­tations for each operation (e.g., stream-based aggregation), data partitioning operations (e.g., the partition and merge operators), and additional implementation details (e.g., the initial sort after the processor, and the unfolding of the ag­gregate into a local/global pair).”).
Turning to claim 2, as the assertion that examiner equated “Microsoft Online Services” with a “plurality of database computing platforms” was false, aspects of this argument are moot. Furthermore, Bruno clearly indicates that the job manager is the manager of the plurality of database computing platforms, each containing their own database. Thus, as Bhatia teaches the system giving itself a job, it makes sense that in 
Regarding claim 4, applicant will note that Bruno has already been shown to teach using performance metrics and query attributes to create a query performance model. Bhatia is brought in to add the use of a machine learning algorithm to the process.
Regarding claim 6, while Bruno does not reference monetary cost directly, there is no indication in the claim as written that such consideration goes beyond the standard goal of reducing time and/or resource usage, which of course equate to money, as is standard practice in the industry. However, this is the approach is the one described by Bruno. Applicant is welcome to amend the claims to be more specific about the type of analysis being claimed.
Regarding claim 7, Bruno clearly does computational analysis in determining the best query plan (Bruno et al. pg. 4 col 2, lines 2-5, “The query optimizer explores many semantically equivalent rewritings (e.g., those in Figure 1), estimates the cost of each alternative, and picks the most efficient one (step 2 in the figure).”).
Regarding claim 8, since the vertices can be one ore more of the database computing platforms, depending on how the job manager has allocated the particular sub-query, when Bruno optimizes the query plan for a single vertex it can be doing so for a single database computing platform. (Bruno et al. pg. 6, col 1, lines 35-38, “After the statistics and materialization packages are up­dated due to the completion of a vertex in the current job, a policy decides whether to reoptimize the job based on the current information (line 6 in Figure 5).”).
As Bhatia notes, (Bhatia col 17, lines 35-38, “Similarly, in some embodiments, the functionality of some of the illustrated components may not be provided and/or other additional functionality may be available.”), thus showing that some of the machines used may not contain the same functionality as the rest.
Regarding claim 9, as the vertices have been shown to consist of one or more machines coupled with databases (see above) the cost estimates Bruno does regarding the vertices applies to the database computing platforms. As Bhatia is relied on not for calculating the cost (though it does touch on that) but for having a vertex also be the job manager, and Bruno has been shown to teach doing the calculations, it is reasonable to have the combination teach calculating the cost when a vertex acts as a job manager as well.
Regarding claim 12, while “database views” is not explicitly stated in the cited quote, a database view includes selected data from a database, which Bruno is describing as the data from a database is selectively mapped in the described operation.
Having addressed the applicant’s remarks, and having found them unpersuasive, the previously given rejection of claims 1, 3, 14 under 35 U.S.C. 102 and claims 2, 4-13, 15-20 under 35 U.S.C. 103 remain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno, Nicolas, et al. “Continuous Cloud-Scale Query Optimization and Processing.” Proceedings of the VLDB Endowment, vol. 6, no. 11, 2013, pp. 961–72. Crossref, doi:10.14778/2536222.2536223.
Regarding claim 1, Bruno et al. teaches a method comprising: providing a plurality of database computing platforms coupled to one another by a network, each database computing platform having a corresponding database hosted by the each database computing platform (Bruno et al. pg. 1, col 1 lines 9-12, "In this paper we propose novel techniques to adopt query processing in the SCOPE system, the cloud-based computation environment in Microsoft Online Services."); providing a premise computing platform coupled to the plurality of database computing platforms (Bruno et al. pg. 3, col 2 lines 26-27, "The execution of a SCOPE script is coordinated by a Job Manager (or JM)."); receiving, by the premise computing platform, a plurality of queries referencing tables stored in the corresponding databases of the plurality of database computing platforms (Bruno et al. pg. 4, col 1 line 59 - col 2 line 2, "Initially, a new job is submitted to the cluster for execution (step 1 in the figure). The compiler parses the input script, performs syntax and type checking, and passes an annotated abstract syntax tree to the query optimizer."); for each query of the plurality of queries: processing, by the premise computing platform, the each query, the processing including submitting sub-queries defined by the each query to one or more database computing platforms of the plurality of database computing platforms referenced by the each query (Bruno et al. pg. 4, col 2 lines 12-13, "The JM schedules the execution graph, transferring runnable vertices to available machines in the cluster (step 4 in the figure)."); and monitoring, by the premise computing platform, actual performance parameters of the one or more database computing platforms with respect to the sub-queries (Bruno et al. pg. 5 lines 27-30, "statistics must be composable, because each vertex instance computes partial values that are then sent to and aggregated by the JM"); and generating, by the premise computing platform, a query performance model according to the actual performance parameters of the sub-queries of the plurality of queries, the query performance model configured to output expected performance parameters for each computing platform of the plurality of database computing platforms for an input set of sub-query attributes (Bruno et al. pg. 5, col 2 lines 49 -53, "The JM is responsible for orchestrating the new continuous optimization approach. It does so by gathering statistics from vertices, preparing a statistical package sent to the query optimizer, and transitioning to a new execution plan if necessary.").
Looking broadly at the claimed invention, the process described is to profile queries run on a group of networked databases and generate a query performance model based off the actual statistics of the run queries. Since many distributed databases work with extremely large queries the claimed invention breaks those queries into sub-queries to be executed by individual nodes of the networked database. Thus, since the main query(s) can be processed in segments the statistics for parts (as opposed to the whole) can be returned before the whole query is processed, and thus these statistics can be used to adjust the query plan to improve efficiency.
This approach, where queries processed across multiple nodes in a cloud environment can be profiled in real-time and the query plan adjusted appropriately, is exactly the goal of Bruno et al. Bruno et al. ingests the query and breaks it down into a query tree, makes an initial query plan, and the job manager (JM) distributes the sub-queries to various nodes, collects the statistics from running them, and then, with the optimizer, generates an improved query plan if necessary, and then implements it, all while the main query is still being processed.
Regarding claim 3, Bruno et al. teaches wherein one or more of the plurality of database computing platforms are cloud computing platforms (Bruno et al. pg. 1, col 1 lines 9-12, "In this paper we propose novel techniques to adopt query processing in the SCOPE system, the cloud-based computation environment in Microsoft Online Services.").
Regarding claim 14, Bruno teaches a system comprising: one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code (Bruno et al. pg. 1, col 1 lines 31-34, "Several companies have thus developed distributed data storage and process-ing systems on large clusters of thousands of shared-nothing commodity servers") that, when executed by the one or more processing devices, causes the one or more processing devices to: receive first queries from one or more interfaces (Bruno et al. pg. 4, col 1 line 59 - col 2 line 2, "Initially, a new job is submitted to the cluster for execution (step 1 in the figure). The compiler parses the input script, performs syntax and type checking, and possess an annotated abstract syntax tree to the query optimizer."); parse the queries into sub-queries (Bruno et al. pg. 3, col 2 lines 29-33, "As described above, a Scope execution plan consists of a DAG of stages that can be scheduled and ex-ecuted on diﬀerent machines independent of each other. A stage represents multiple instances, or vertices, which oper-ate over diﬀerent partitions of the data"); execute the sub-queries with respect to a plurality of databases hosted on a plurality of database computing platforms coupled to a network (Bruno et al. pg. 3, col 2 lines 34-37, "The JM maintains the job graph and keeps track of the state and history of each vertex in the graph. When all in-puts of a vertex become ready, the JM considers the vertex runnable and places it in a scheduling queue."); monitor performance parameters of each sub-query of the sub-queries (Bruno et al. pg. 5, col 1, lines 22-24, "As explained in Section 3.1, we instrument the generated code to capture statistics during execution and thus enable reoptimization."); store a metric record for each sub-query of the sub-queries including attributes of the each sub-query and the performance parameters of the each sub-query (Bruno et al. pg. 5 lines 27-30, "statistics must be composable, because each vertex instance computes partial values that are then sent to and aggregated by the JM"); generate a performance model according to the metric records for the sub-queries; and generate recommendations for processing of second queries received subsequent to the first queries according to the performance model (Bruno et al. pg. 5, col 2 lines 49 -53, "The JM is responsible for orchestrating the new continuous optimization approach. It does so by gathering statistics from vertices, preparing a statistical package sent to the query optimizer, and transitioning to a new execution plan if necessary.").
The elements of claim 14, being differently worded than those of claim 1, received their own citations, however the system described by claim 14 is aimed at implementing the steps of claim 1, so examiner would point to the above remarks regarding claim 1 in relation to the elements described by claim 14 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. as applied to claim 1 and 14 above, and further in view of Bhatia et al. US Pat. 11093496 B1.
Regarding claim 2, Bruno et al. does not explicitly teach wherein the premise computing platform is one of the plurality of database computing platforms. Bhatia et al. teaches wherein the premise computing platform is one of the plurality of database computing platforms (Bhatia et al. col 6, lines 54-58, "In some embodiments, database management 232 may handle requests and other queries to access the data (e.g., to insert, modify, add, or delete data as well as return desired data) by implementing a query engine 233").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Bruno et al. with Bhatia et al. that in order to have the job manager module reside on one of the database systems they would combine the grouped database management with database from Bhatia et al. with the job manager from Bruno et al.
Regarding claims 4 and 15, Bruno et al. does not teach wherein generating the query performance model comprises processing the actual performance parameters and attributes of the sub-queries of the plurality of queries according to a machine learning algorithm. Bhatia et al. teaches wherein generating the query performance model comprises processing the actual performance parameters and attributes of the sub-queries of the plurality of queries according to a machine learning algorithm (Bhatia et al. col 3, lines 13-17, "Because performance metrics are used to provide decisions for including, excluding, sizing, or otherwise managing the contents of query plan cache, predicative analysis, such as time series analysis, machine learning analysis, and other types of may be implemented to adapt the content of query plan cache").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Bruno et al. with Bhatia et al. that in order to use machine learning to analyze the statistics and potentially further improve the query plan they would use the machine learning analysis from Bhatia et al. with the continuous query plan optimization from Bruno et al.
Regarding claim 5, Bruno et al. teaches wherein the actual performance parameters of each sub- query of the sub-queries of the plurality of queries include: latency, network data transmitted as a result of the each sub-query, processing time used, and memory used (Bruno et al. pg. 7, line 7, "The optimizer models overall latency", Bruno et al. pg. 11, lines 24-27, "Progressive query Optimization (POP) [18] detects cardinality estimation errors in mid-execution by comparing the estimated cardinality values against the actual run-time counts.", Bruno et al. pg. 5, col 2 lines 14-17, "The object initializes cardinality and row size counters to zero, increments the car-dinality counter and adds the size of the current row to the size counter for each increment function call").
Regarding claim 6, Bruno et al. teaches wherein the actual performance parameters of each sub- query of the sub-queries of the plurality of queries further include: a monetary cost of executing the each sub-query with respect to a database computing platform that executed the each sub-query (Bruno et al. pg. 1, col 2 lines 20-22, "As in traditional database systems, such optimization techniques rely on data statistics to choose the best execu-tion plan in a cost-based manner").
Regarding claim 7, Bruno et al. teaches wherein the attributes of the sub-queries of the plurality of queries include, for each sub query of the sub-queries: volume of data referenced by the each sub-query; and type of computations included in the each sub-query (Bruno et al. pg. 3, col 1 lines 26-29, "Initially, the Scope compiler parses the input script, unfolds views and macro directives, performs syntax and type checking, and resolves names.", Bruno et al. pg. 5, col 2 lines 22-24, "Histograms are only used for partitioning operators, and maintain the number of rows output to each partition bucket by a given vertex.").
Regarding claim 8, Bruno et al. teaches for a second sub-query of the sub-queries for a query of the plurality of queries referencing the corresponding database of the first database computing platform, transferring data referenced by the second sub-query to the premise computing platform and performing a computation defined by the second sub-query on the premise computing platform (Bruno et al. pg. 3, col 2 lines 40-42, "That is, the JM tries to schedule the vertex on a machine that stores or is close to its input whenever possi-ble.", Bruno et al. pg. 4, col 1 lines 1-3, "The ﬁnal result of a ver-tex is written to local disks (non-replicated for performance reasons), waiting for the next vertex to pull data."); and wherein generating the query performance model according to the actual performance parameters comprises generating the query performance model according to the actual performance parameters of the first sub-query and the second sub-query (Bruno et al. pg. 4, col 1 lines 16-18, "First, the quality of query optimization is directly inﬂuenced by the quality of statistics on the underlying data distributions.").
Bruno et al. tries not to move data between vertices, as that is understood to be an expensive operation, but it does so when necessary. Additionally, Bruno et al. continuously optimized the query plan using the actual statistics from the various sub-queries.
Bruno et al. does not teach wherein a first portion of the plurality of database computing platforms are capable of performing first computations with respect to one or more databases corresponding to the first portion of the plurality of database computing platforms; wherein a second portion of the plurality of database computing platforms are not capable of performing the first computations with respect to one or more databases corresponding to the first portion of the plurality of database computing platforms; and wherein the method further comprises: for a first sub-query of the sub-queries for a query of the plurality of queries that references the corresponding database of a first database computing platform of the first portion, performing a computation defined by the first sub-query on the first database computing platform.
Bhatia et al. teaches wherein a first portion of the plurality of database computing platforms are capable of performing first computations with respect to one or more databases corresponding to the first portion of the plurality of database computing platforms; wherein a second portion of the plurality of database computing platforms are not capable of performing the first computations with respect to one or more databases corresponding to the first portion of the plurality of database computing platforms; and wherein the method further comprises: for a first sub-query of the sub-queries for a query of the plurality of queries that references the corresponding database of a first database computing platform of the first portion, performing a computation defined by the first sub-query on the first database computing platform (Bhatia et al. col 5, lines 48-52, "In some embodiments, database service 210 may also implement multiple storage nodes 230, each of which may manage tables or other objects of a data set (e.g., a database) on behalf of clients/users or on behalf of the database service (and its underlying system)").
While Bruno et al. describes a cloud-based database system where not all nodes contain all information (see citation for first element of claim 14), Bruno et al. doesn’t describe the computation module being with the databases, thus putting the job manager and/or optimizer in individual databases would make the processing be with individual databases, and with the non-replicated data would prevent certain processing for other nodes from occurring there.
Before the effective filing date of the claimed invention one of ordinary skill in the art combining Bruno et al. with Bhatia et al. in order to place statistics processing at the database level would combine the grouped database administration from Bhatia et al. with the query optimization from Bruno et al.
Regarding claim 9, Bruno et al. teaches for a third sub-query referencing the first database computing platform, (a) determining an estimated performance for the third sub-query according to the query performance model if a computation defined by the third sub-query were performed on the first database computing platform (Bruno et al. pg. 3, col 2 lines 8-14, "Figure 2(c) shows the output from the optimizer, which deﬁnes speciﬁc implemen-tations for each operation (e.g., stream-based aggregation), data partitioning operations (e.g., the partition and merge operators), and additional implementation details (e.g., the initial sort after the processor, and the unfolding of the ag-gregate into a local/global pair).") determining, by the premise computing platform, which of (a) and (b) as a better estimated performance (Bruno et al. pg. 4, col 2, lines 20-23, "The JM aggregates information as vertices ﬁnish execut-ing. Depending on an optimization policy, it eventually attempts to repair the currently executing plan (step 7 in the ﬁgure)."); and generating, by the premise computing platform, an intervention referencing whichever of (a) and (b) has the better estimated performance (Bruno et al. pg. 7, lines 16-17, "When the JM receives a new execution plan, it merges it with the currently executing graph and continues execution.").
Bruno et al. does an initial estimate to determine the initial query plan, which it uses to determine how to partition the sub-queries. However, since as previously stated Bruno et al. does not teach having the JM and optimizer on the same machine as a database Bruno et al. does not teach (b) determining an estimated performance for the third sub-query according to the query performance model if data referenced by the third sub-query were transferred to the premise computing platform and the computation defined by the third sub-query were performed on the premise computing platform.
Bhatia et al. teaches (b) determining an estimated performance for the third sub-query according to the query performance model if data referenced by the third sub-query were transferred to the premise computing platform and the computation defined by the third sub-query were performed on the premise computing platform (Bhatia et al. col 5, lines 48-52, "In some embodiments, database service 210 may also implement multiple storage nodes 230, each of which may manage tables or other objects of a data set (e.g., a database) on behalf of clients/users or on behalf of the database service (and its underlying system)").
Before the effective filing date of the claimed invention one of ordinary skill in the art combining Bruno et al. with Bhatia et al. in order to place statistics processing at the database level would combine the grouped database administration from Bhatia et al. with the query optimization from Bruno et al.
Regarding claim 10, Bruno et al. teaches wherein generating the intervention comprises: automatically executing the third sub-query according to whichever of (a) and (b) has the better estimated performance (Bruno et al. pg. 7, lines 39-40, "We then add the new mapping from p to g in the mapping table M.").
Bruno et al. is designed completely around the idea of automatically adjusting the query plan to improve query processing performance.
Regarding claims 11 and 18, Bruno et al. does not teach wherein generating the intervention comprises: outputting, by the premise computing platform, a notification to a user suggesting execution of subsequent queries using whichever of (a) and (b) has the better estimated performance. Bhatia et al. teaches wherein generating the intervention comprises: outputting, by the premise computing platform, a notification to a user suggesting execution of subsequent queries using whichever of (a) and (b) has the better estimated performance (Bhatia et al. col 9, lines 28-33, "Cache profiles may be provided 350 an independent times and/or in response to independent triggering events, as discussed below with regard to FIGS. 5-8, and therefore other notification models, such as push-based notification models for providing cache profiles may be alternatively be implemented in some embodiments.").
As previously mentioned Bruno et al. is geared toward automatic query plan correction. As such user notifications/prompts regarding the query plan adjustments are not within its’ scope. However, Bhatia et al. does work with user notifications.
Before the effective filing date of the claimed invention one of ordinary skill in the art combining Bruno et al. with Bhatia et al. in order to let users decide whether to alter the query plan they would combine the user notifications in response to query cache changes from Bhatia et al. with the query optimization from Bruno et al.
Regarding claim 12 and 19, Bruno et al. teaches wherein generating the intervention comprises: automatically generating, by the premise computing platform, a database view according to the third query and according to whichever of (a) and (b) has the better estimated performance (Bruno et al. pg. 7, lines 35-40, "If we do not ﬁnd such g node in the running graph, the current p node is part of a diﬀerent execution for the input query, and so we instantiate it in the graph as traditionally for the initial graph, and connect its inputs to those in gi. We then add the new mapping from p to g in the mapping table M.").
Regarding claim 13 and 20, Bruno et al. does not teach wherein generating the intervention comprises: outputting, by the premise computing platform, a notification to a user suggesting creating a database view according to the third query and according to whichever of (a) and (b) has the better estimated performance. Bhatia et al. teaches wherein generating the intervention comprises: outputting, by the premise computing platform, a notification to a user suggesting creating a database view according to the third query and according to whichever of (a) and (b) has the better estimated performance (Bhatia et al. col 9, lines 28-33, "Cache profiles may be provided 350 an independent times and/or in response to independent triggering events, as discussed below with regard to FIGS. 5-8, and therefore other notification models, such as push-based notification models for providing cache profiles may be alternatively be implemented in some embodiments.").
Before the effective filing date of the claimed invention one of ordinary skill in the art combining Bruno et al. with Bhatia et al. in order to let users decide whether to alter the query plan they would combine the user notifications in response to query cache changes from Bhatia et al. with the query optimization from Bruno et al.
Regarding claim 16, Bruno et al. teaches evaluating a second estimated performance of performing on the first database computing platform the computing operation defined by the second queries with respect to the data (Bruno et al. pg. 3, col 2 lines 8-14, "Figure 2(c) shows the output from the optimizer, which deﬁnes speciﬁc implemen-tations for each operation (e.g., stream-based aggregation), data partitioning operations (e.g., the partition and merge operators), and additional implementation details (e.g., the initial sort after the processor, and the unfolding of the ag-gregate into a local/global pair).").
Bruno et al. does not teach wherein the one or more memory devices store executable code that, when executed by the one or more processing devices, causes the one or more processing devices to generate the recommendations for processing of second queries received subsequent to the first queries according to the performance model by: evaluating a first estimated performance of transferring data referenced by the second queries from a first database computing platform of the plurality of database computing platform to the system and performing on the system a computing operation defined by the second queries with respect to the data.
Bhatia et al. teaches wherein the one or more memory devices store executable code that, when executed by the one or more processing devices, causes the one or more processing devices to generate the recommendations for processing of second queries received subsequent to the first queries according to the performance model by: evaluating a first estimated performance of transferring data referenced by the second queries from a first database computing platform of the plurality of database computing platform to the system and performing on the system a computing operation defined by the second queries with respect to the data (Bhatia et al. col 5, lines 48-52, "In some embodiments, database service 210 may also implement multiple storage nodes 230, each of which may manage tables or other objects of a data set (e.g., a database) on behalf of clients/users or on behalf of the database service (and its underlying system)").
Bruno et al. doesn’t really do transferring of data or describe clustering of multiple data nodes on the same database. However, Bhatia et al. describes having multiple data nodes grouped together, which, coupled with the statistics gathering and query optimization from Bruno et al. allow for the cross node statistics described.
Before the effective filing date of the claimed invention one of ordinary skill in the art combining Bruno et al. with Bhatia et al. in order to determine statistics from different nodes they would combine the node grouping from Bhatia et al. with the query statistics and optimization from Bruno et al.
Regarding claim 17, Bruno et al. teaches wherein the one or more memory devices store executable code that, when executed by the one or more processing devices, causes the one or more processing devices to generate the recommendations for processing of second queries received subsequent to the first queries according to the performance model by: if the first estimated performance is better than the second estimated performance, execute the second queries such the data is transferred to the system and the computing operation is performed on the system (Bruno et al. pg. 4, col 2, lines 20-23, "The JM aggregates information as vertices ﬁnish execut-ing. Depending on an optimization policy, it eventually attempts to repair the currently executing plan (step 7 in the ﬁgure).").
The whole idea of Bruno et al. is that if the current query plan is working sub-optimally then a revised one is generated and implemented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruno et al. US Pat 11055283 B2 “Continuous cloud-scale query optimization and processing” is almost identical in content to the currently used prior art also from Bruno et al., being directed towards the same concept, and as such would be an adequate additional reference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163